FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 3 January 2022 in which claims 1-3, 7, 27, 30, 33, and 35 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
3.	Claims 1-3, 7, 27, 30, 33-35, and 68-71 are under prosecution.
4.	This Office Action includes new rejections necessitated by the amendments.
Information Disclosure Statement
5.	The Information Disclosure Statement filed 2 February 2022 is acknowledged and has been considered.	
Claim Interpretation
6.	As noted in the previous Office Action, claims 68-71 are drawn to a “system.” The specification recites a “system” wherein the “system” is defined in terms of structural limitations. In addition, the claims recite structural limitations of the “system.” Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,214,795 B2 (formerly Application No. 16/350,115) in view of Church et al (U.S. Patent Application Publication No. US 2015/0292007 A1, published 15 October 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same limitations.  Any additional limitations of the ‘795 claims are encompassed by the open claim language “comprising” found in the instant claims.
The ‘795 claims do not require immobilization of the polynucleotide.
However, Church et al teach scaffolded DNA origami (paragraph 0099), as well as attachment of a single end of a stretched DNA molecule to a surface of a substrate (paragraph 0055), wherein the stretched DNA molecule is part of the origami scaffold having a label on the portion hybridized thereto (e.g., Figure 2).   Church et al also teach the single strand immobilization has the added advantage of aiding in imaging (paragraph 0055).  Thus, Church et al teach the known techniques discussed above.
With respect to the immobilization, the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.

In addition, the courts have stated:

similar properties may normally be presumed when compounds are
very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).


The courts have also stated:

[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious) (see MPEP 2144.09).

	Thus, immobilization at any portion of the structure is obvious.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the ‘795 claims with Church et al to arrive at the instantly claimed sensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a sensor having the advantage of aiding in imaging as explicitly taught by Church et al (paragraph 0055).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Church et al could have been combined with the ‘795 claims with predictable results because the known techniques of Church et al predictably result in reliable and stable DNA structures for diagnostics.

9. 	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,214,795 B2 (formerly Application No. 16/350,115) in view of Church et al (U.S. Patent Application Publication No. US 2015/0292007 A1, published 15 October 2015) as applied to claim 1 above, and further in view of Bachelet et al (U.S. Patent Application Publication No. US 2013/0224859 A1, published 29 August 2013).
Regarding claim 2, the structure of claim 1 is discussed above.
	Neither the ‘795 claims nor Church et al state each strand comprises an antibody.
	However, Bachelet et al teach scaffolded DNA origami structures (paragraph 0006), wherein each polynucleotide shape (i.e., strand) comprises a handle staple (Figure 1), wherein the handles are antibodies (paragraph 0048).  Bachelet et al also teach the structure have the added advantage of allowing delivery of a moiety to a cell in response to an external stimulus (paragraph 0053).  Thus, Bachelet et al teach the known techniques discussed above.
In addition, it is noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.
It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).   See MPEP 2112.02.
Therefore, the various uses recited in the claims (e.g., interacting with an external stimulus) fail to define additional structural elements of the claimed structure.  This limitation clearly defines a use of the structure, and thus does not further distinguish the structure over the prior art.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bachelet et al with the structures of the ‘795 claims and Church et al to arrive at the instantly claimed structures with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in structures having the added advantage of allowing delivery of a moiety to a cell in response to an external stimulus as explicitly taught by Bachelet et al (paragraph 0053).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bachelet et al could have been applied to the structures of the ‘795 claims and Church et al with predictable results because the known techniques of Bachelet et al predictably result in structures useful for nucleic acid based therapeutics.
10.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,214,795 B2 (formerly Application No. 16/350,115) in view of Church et al (U.S. Patent Application Publication No. US 2015/0292007 A1, published 15 October 2015) as applied to claim 1 above, and further in view of Paulus et al (U.S. Patent Application Publication No. US 2013/0164860 A1, published 27 June 2013).
Regarding claim 7, the structure of claim 1 is discussed above.
	Neither the ‘795 claims nor Church et al discuss displacement of a competitor.
	However, Paulus et al teach DNA structures, in the form of aptamers (paragraph 0117).  Paulus et al also teach optical detection (paragraph 0125), as well as labeled competitor molecules displaced by target molecules, which have the added advantage of providing an amount of displaced competitor proportional to the quantity of target present in a sample (paragraph 0132).  Thus, Paulus et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does, and that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. 
Therefore, the various uses recited in the claims (e.g., interacting with an external stimulus) fail to define additional structural elements of the claimed structure.  This limitation clearly defines a use of the structure, and thus does not further distinguish the structure over the prior art.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Paulus et al with the structures of the ‘795 claims and Church et al to arrive at the instantly claimed structures with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in structures having the added advantage of providing a signal proportional to the amount of target in a sample as explicitly taught by Paulus et al (paragraph 0132).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Paulus et al could have been applied to the structures of the ‘795 claims and Church et al with predictable results because the known techniques of Paulus et al predictably result in structures useful for detection of target molecules.
11.	Claims 27 and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,214,795 B2 (formerly Application No. 16/350,115) in view of Church et al (U.S. Patent Application Publication No. US 2015/0292007 A1, published 15 October 2015) as applied to claim 1 above, and further in view of Coull et al (U.S. Patent Application Publication No. US 2007/0154899 A1, published 5 July 2007).
Regarding claims 27 and 33-35, the structure of claim 1 is discussed above.  
Coull et al teach a structure comprising a molecular sensor for detection of external stimulus (e.g., diagnostics; paragraph 0002) having a polynucleotide platform which comprise a first polynucleotide shape, in the form of the stem of the aptamer attached to spacer 1 in the top half of Figure 9, a second polynucleotide shape in the form of the stem of the second aptamer in the bottom half of Figure 9, each shape having functional molecules, in the form of the loops of the aptamers, and a flexible linker (e.g., a spacer 2; figure 9).  Figure 9 shows the sensor in the closed state, wherein the two aptamers are bound to the PGDF-BB homodimer (i.e., the claimed external stimulus), and are thus proximally positioned next to each other.  Because the spacers are polyethylene glycol oligomers (paragraph 0077), the two shapes move freely on the ends of the liker.
Coull et al further teach fluorophore labels on the ends of polynucleotides (e.g., Figure 5), and attachment a solid phase (paragraph 0068).  Coull et al also teach the sensor has the added advantage of requiring no sample manipulation (paragraph 0076).  Thus, Coull et al teach the known techniques discussed above.
Regarding claim 27,Church et al teach immobilization to gold (paragraph 0099); thus, it would have been obvious to use a gold surface.  Church et al also teach quantum dots as reporters (paragraph 0017).   Coull et al also teach the attachment of labels at the end of the strand (i.e. oligo; paragraph 0078), and that the labels are attached to a solid phase (paragraph 0075).  Thus, at least one shape comprises a label, which is a light emitter in the form of a fluorophore (paragraph 0068).  Coull et al also teach the detection of if a signal that is destroyed (paragraph 0104); thus, it would have been obvious to have more light in the open state than the closed state.
Regarding claim 33, Coull et al teach the structure is part of a microarray (paragraph 0075), and thus comprises one of more sensors on the surface.  Church et al also teach a microarray of different immobilized oligonucleotides (paragraph 0080).
Regarding claim 34, Coull et al teach the sensors are self-assembled (paragraph 0087), as does Church et al (paragraph 0099).
In addition, with respect to claim 34, the courts have stated: 
“even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP§ 2113.

The limitations regarding self-assembly and lithography are part of the process of making the structure rather than structural limitations of the structure.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 35, Church et al teach attachment of a single end of a stretched DNA molecule to a surface of a substrate (paragraph 0055), wherein the stretched DNA molecule is part of the origami scaffold having a label on the portion hybridized thereto (e.g., Figure 2) thus resulting in a labeled tethered portion.  Because the single end is attached, the substrate is adhesive to the immobilized shape and not adhesive to the tethered shape.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Coull et al with the ‘795 claims and Church et al to arrive at the instantly claimed sensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a sensor having the advantage of requiring no sample manipulation as explicitly taught by Coull et al (paragraph 0076).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Coull et al could have been combined with the ‘795 claims and Church et al with predictable results because the known techniques of Coull et al predictably result in reliable and stable DNA structures for diagnostics.

12. 	Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,214,795 B2 (formerly Application No. 16/350,115) in view of Church et al (U.S. Patent Application Publication No. US 2015/0292007 A1, published 15 October 2015) as applied to claim 1 above, and further in view of Wagner et al (U.S. Patent Application Publication No. US 2002/0132272 A1, published 19 September 2002).
Neither the ‘795 claims nor Church et al discuss TIFR.
	However, Wagner et al teach structures for optical detection, in the form of polynucleotide (i.e., DNA) aptamers immobilized on an array (paragraph 0082) used for total internal reflection as well as microscopy (paragraph 0193); thus, detection using total internal reflection microscopy is obvious (i.e., claim 30).   Wagner et al teach transparent substrates (i.e., claim 30; paragraph 0087, and that the structures have the added advantage of allowing quantitative detection (paragraph 0202).  Thus, Wagner et al teach the known techniques discussed above.	
In addition, it is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does, and that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. 
Therefore, the various uses recited in the claims (e.g., “for optical detection using…microscopy”) fail to define additional structural elements of the claimed structure.  The word “for” clearly defines a use of the structure, and thus does not further distinguish the structure over the prior art.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Wagner et al with the structures of the ‘795 claims and Church et al to arrive at the instantly claimed structures with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in structures having the added advantage of allowing quantitative detection as explicitly taught by Wagner et al (paragraph 0202).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Wagner et al could have been applied to the structures of the ‘795 claims and Church et al with predictable results because the known techniques of Wagner et al predictably result in structures useful for nucleic acid assays.
13.	Claims 68-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,214,795 B2 (formerly Application No. 16/350,115) in view of Church et al (U.S. Patent Application Publication No. US 2015/0292007 A1, published 15 October 2015) as applied to claim 1 above, and further in view of Corson (U.S. Patent No. 8,093,186 B2, issued 10 January 2021).
Regarding claim 68, the structure of claim 1 is discussed above in Section 11.
	While Church et al teach microarrays, which include a plurality of immobilized nucleic acids (paragraph 0081) as well as distinct regions, in the form of spatially defined sites (paragraph 0081), neither the ‘795 claims nor Church et al explicitly teach printing or up to 1000 distinct sensors (i.e., nucleic acids).
	However, Corson teaches systems for optical detection (column 19, lines 20-30), in the form of arrays of biopolymers wherein each spot (i.e., feature) of the array has multiple copies of each probe (column 1, lines 35-55), which include about 100 spots, (column 27, lines 5-30), which is within the claimed range.  Corson further teach ink jet printing (column 1, lines 45-65) and the deposition of previously made probes (column 29, lines 25-50).  Corson further teaches the systems have the added advantage of allowing grouping of probes by function or expression (column 4, lines 1-10).  Thus, Corson teaches the known techniques discussed above.
In addition, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Corson with the structures of the ‘795 claims and Church et al to arrive at the instantly claimed systems with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in systems having the added advantage of allowing grouping of probes according to function or expression as explicitly taught by Corson (column 4, lines 1-10).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Corson could have been applied to the teachings of the ‘795 claims and Church et al with predictable results because the known techniques of Corson predictably result in systems useful for nucleic acid assays.
	Regarding claims 69-70, the system of claim 68 is discussed above.  Corson teaches also teaches the spots are fabricated photolithographically (column 27, lines 5-30).  Corson also teaches the number of copies of a probe in each spot is one (column 25, lines 5-20).  Thus, the multiple of binding sites is one (i.e., claim 69) and comprises only one sensor (i.e., claim 70).
Regarding claim 71, the system of claim 68 is discussed above. Corson also teaches transparent substrates (column 27, lines 30-60).
It is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.
Therefore, the various uses recited in the claim (e.g., “detecting the external stimulus”) fail to define additional structural elements of the claimed structure.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
14.	Claim 71 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,214,795 B2 (formerly Application No. 16/350,115) in view of Church et al (U.S. Patent Application Publication No. US 2015/0292007 A1, published 15 October 2015) and Corson (U.S. Patent No. 8,093,186 B2, issued 10 January 2021) as applied to claim 68 above, and further in view of Wagner et al (U.S. Patent Application Publication No. US 2002/0132272 A1, published 19 September 2002).
It is noted that while claim 71 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claim 71, the system of claim 68 is discussed above. 
While Church et al and Corson each teach fluorescent labeling (paragraphs 0004 and 0044, and column 1, lines 25-45 respectively), neither the ‘795 claims, Corson, nor Church et al discuss TIFR.
	However, Wagner et al teach systems for optical detection, in the form of polynucleotide (i.e., DNA) aptamers immobilized on an array (paragraph 0082) used for total internal reflection as well as microscopy (paragraph 0193); thus, detection using total internal reflection microscopy is obvious (i.e., claim 30).   Wagner et al teach transparent substrates (i.e., claim 30; paragraph 0087, and that the structures have the added advantage of allowing quantitative detection (paragraph 0202).  Thus, Wagner et al teach the known techniques discussed above.	
It is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.
Therefore, the various uses recited in the claim (e.g., “detecting the external stimulus”) fail to define additional structural elements of the claimed structure.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Wagner et al with the systems of the ‘795 claims, Corson and Church et al to arrive at the instantly claimed systems with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in structures having the added advantage of allowing quantitative detection as explicitly taught by Wagner et al (paragraph 0202).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Wagner et al could have been applied to the systems of the ‘795 claims, Corson, and Church et al with predictable results because the known techniques of Wagner et al predictably result in structures useful for nucleic acid assays.

Response to Arguments
15.	Applicant's arguments filed 3 January 2022 (hereafter the “Remarks”) have been fully considered but are moot in view of the new rejections necessitated by the
Conclusion
16.	No claim is allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
18.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634